DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 04/17/2019.

This is a Final Rejection Office Action on the Merits.  All Claims have been considered below.  This is the Status of the Claims:
Claims 1-5, 7, 9-14, 17, and 18 are pending.
Claims 1-5, 7, 9-14, and 18 are amended.
Claim 17 is presented as original.
Claims 6, 8, 15, 16, 19, and 20 are cancelled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-14, 17, and 18 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
Claim 1 and its respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1, the claim as a whole, recites what can be best described as “certain methods of organizing human activity” and “mental processes”.  More specifically, Claim 1 recites
obtaining location data for a vehicle while the vehicle is travelling, […];
obtaining weight sensor data as to a weight applied to a plurality of occupant seats of the vehicle, […];
determining when the vehicle has entered a geo-fence associated with a regulated roadway that includes a high occupancy vehicle (HOV) lane, […];
monitoring the vehicle, […], generating vehicle data, while the vehicle is within the geo-fence, the vehicle data pertaining to a vehicle's usage of, compliance with, or both, of the regulated roadway, wherein the step of monitoring the vehicle comprises monitoring a number of occupants in the vehicle as the vehicle travels through the HOV lane, […];
determining when the vehicle has exited the geo-fence, […]; and
transmitting the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence, […] for determining an extent of the vehicle's usage of, or compliance with, or both, of the regulated roadway including the HOV lane, based on the vehicle data, including the number of occupants in the vehicle based on the weight sensor data

	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
via a positioning system built into the vehicle
via a plurality of weight sensors built into the vehicle
via a processor built into the vehicle
using the processor along with the positioning system and the plurality of weight sensors… using the weight sensor data from the plurality of weight sensors
via the processor disposed onboard the vehicle
via a transceiver disposed onboard the vehicle, to a remote server
As shown, these additional elements are generic computer components described in high generality (e.g., positioning system, weight sensor, processor, transceiver, remote server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with 
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claim 1 recites abstract ideas, and fails to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of identifying vehicle travel in designated roadways, monitoring the vehicle occupancy, and determining/collecting a proper fee associated with the roadway usage.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  Claim 1 is rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

	Regarding Claims 2-5, 7, 9, and 10, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2-5, 7, 9, and 10 are directed to a process.
Step 2A Prong 1: Claims 2-5, 7, 9, and 10 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, “mental processes”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining positioning system and sensors to be built into the vehicle.
Claim 3 recites limitations further defining the regulated roadway.
Claim 4 recites limitations further defining additional steps for monitoring the vehicle.
Claim 5 recites limitations further defining additional steps for monitoring the vehicle.
Claim 7 recites limitations further defining the regulated roadway.
Claim 9 recites limitations further defining additional steps in determining a monetary fee.
Claim 10 recites limitations further defining additional steps in classifying road and notifying the occupant.  This is “mental processes”, as “observation” or “evaluation”, reciting the abstract idea of classifying a road type, and then notifying vehicle occupants of that classification.
Step 2A Prong 2 and Step 2B: Claims 2-5, 7, 9, and 10 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Accordingly, Claims 2-5, 7, 9, and 10 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claim 11, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
Claim 11 and its respective limitations are directed to one of the four statutory categories.  Claim 11 is directed to a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 11, the claim as a whole, recites what can be best described as “certain methods of organizing human activity” and “mental processes”.  More specifically, Claim 11 recites
[…] obtain location data for the vehicle while the vehicle is travelling;
[…] obtain weight sensor data as to a weight applied to a plurality of occupant seats of the vehicle;
[…]:
determine when the vehicle has entered a geo-fence associated with a regulated roadway that includes a high occupancy vehicle (HOV) lane;
monitor the vehicle, […], generating vehicle data as to the monitoring, while the vehicle is within the geo-fence, the vehicle data pertaining to a vehicle's usage of, compliance with, or both, of the regulated roadway, by monitoring a number of occupants in the vehicle as the vehicle travels through the HOV lane […];
determine when the vehicle has exited the geo-fence, […]; and
provide instructions for transmitting the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence; and
[..] transmit the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence, […] for determining an extent of the vehicle's usage of, or compliance with, or both, of the regulated roadway including the HOV lane, based on the vehicle data, including the number of occupants in the vehicle based on the weight sensor data
The limitations identified above, in a combination, would belong to at least the subgroupings of “business relations”, “marketing or sales activities or behaviors”, “observation”, and “evaluation”.  These limitations recite the abstract ideas of identifying vehicle travel in designated roadways, monitoring the vehicle occupancy, and determining/collecting a proper fee associated with the roadway usage.  Therefore, they belong to “certain methods of organizing human activity” and “mental processes”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a positioning system disposed onboard a vehicle and configured to
a plurality of sensors built into the vehicle, the plurality of sensors including a plurality of weight sensors that are built into the vehicle and configured to
a processor built into the vehicle and configured to
using the location data from the positioning system and the weight sensor data from the plurality of weight sensors, or both… using the weight sensor data from the plurality of weight sensors
via the processor disposed onboard the vehicle
a transceiver built into the vehicle and configured to… in accordance with the instructions provided by the processor, to a remote server
As shown, these additional elements are generic computer components described in high generality (e.g., positioning system, weight sensor, processor, transceiver, remote server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claim 11 recites abstract ideas, and fails to recite additional elements that amount to significantly more than these abstract ideas.  Claim 11 recites the general principles of identifying vehicle travel in designated roadways, monitoring the vehicle occupancy, and determining/collecting a proper fee associated with the roadway usage.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  Claim 11 is rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

	Regarding Claims 12-14 and 17, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 12-14 and 17 are directed to a machine.
Step 2A Prong 1: Claims 12-14 and 17 further narrow the abstract idea of Claim 11, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, “mental processes”, abstract idea, identified in Claim 11 above.
Claim 12 recites limitations further defining the positioning system.
Claim 13 recites limitations further defining the regulated roadway.
Claim 14 recites limitations further defining the regulated roadway.
Claim 17 recites limitations further defining additional steps in classifying road and notifying the occupant.  This is “mental processes”, as “observation” or “evaluation”, reciting the abstract idea of classifying a road type, and then notifying vehicle occupants of that classification.
Step 2A Prong 2 and Step 2B: Claims 12-14 and 17 recite no further additional elements beyond further narrowing the abstract ideas of Claim 11.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 11.
Accordingly, Claims 12-14 and 17 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claim 18, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
Claim 18 and its respective limitations are directed to one of the four statutory categories.  Claim 18 is directed to a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 18, the claim as a whole, recites what can be best described as “certain methods of organizing human activity” and “mental processes”.  More specifically, Claim 18 recites
[…] obtain location data for the vehicle while the vehicle is travelling;
[…] obtain weight sensor data as to a weight applied to a plurality of occupant seats of the vehicle;
[…]:
determine when the vehicle has entered a geo-fence associated with a regulated roadway that includes a high occupancy vehicle (HOV) lane;
monitor the vehicle, […] , generating vehicle data, while the vehicle is within the geo-fence, the vehicle data pertaining to a vehicle's usage of, compliance with, or both, of the regulated roadway, by monitoring a number of occupants in the vehicle as the vehicle travels through the HOV lane […];
determine when the vehicle has exited the geo-fence, […]; and
provide instructions for transmitting the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence;
[…] transmit the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence, […]; and
[…]:
determine the vehicle's usage, compliance, or both, of the regulated roadway including the HOV lane, using the vehicle data, including based on the number of occupants in the vehicle as the vehicle travelled through the HOV lane
The limitations identified above, in a combination, would belong to at least the subgroupings of “business relations”, “marketing or sales activities or behaviors”, “observation”, and “evaluation”.  These limitations recite the abstract ideas of identifying vehicle travel in designated roadways, monitoring the vehicle occupancy, and determining/collecting a proper fee associated with the roadway usage.  Therefore, they belong to “certain methods of organizing human activity” and “mental processes”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a positioning system disposed onboard a vehicle and configured to
a plurality of sensors built into the vehicle, the plurality of sensors including a plurality of weight sensors that are built into the vehicle and configured to
a first processor built into the vehicle and configured to
using the location data from the positioning system and the weight sensor data from the plurality of weight sensors… using the weight sensor data from the plurality of weight sensors built into the vehicle
via the processor disposed onboard the vehicle
a transceiver built into the vehicle and configured to… in accordance with the instructions provided by the processor
a second processor disposed remote from the vehicle, the second processor configured to
As shown, these additional elements are generic computer components described in high generality (e.g., positioning system, weight sensor, processor, transceiver, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claim 18 recites abstract ideas, and fails to recite additional elements that amount to significantly more than these abstract ideas.  Claim 18 recites the general principles of identifying vehicle travel in designated roadways, monitoring the vehicle occupancy, and determining/collecting a proper fee associated with the roadway usage.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
Claim 18 is rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 11, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US Pat. App. Pub. No. US 20160055466 A1) in view of Grush (US Pat. App. Pub. No. US 20160209219 A1) and Nakagawa (US Pat. App. Pub. No. US 20150379782 A1).
	Regarding Claim 1, “[a] method comprising”,
	Du teaches “obtaining location data for a vehicle while the vehicle is travelling, ” (“…system first includes a GPS reading unit/program that utilizes a mobile device to collect location information, such as latitude, longitude, altitude, speed, or direction, etc., when the mobile device is moving with a vehicle…” (Du [0004])).
	Du does not teach, but Grush teaches “obtaining location data for a vehicle while the vehicle is travelling, via a positioning system built into the vehicle” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Grush with that of Du.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP 2143).  Du focuses on using vehicle location data to determine the applicable toll charges (Du [Abstract]).  Du does not teach lane-specific identification and tolling.  Grush focuses on identifying a vehicle’s lane of travel amongst a set of lanes in a roadway, for lane-specific tolling (Grush [Abstract]); Grush teaches an improved toll collection system, further distinguishing specific vehicle lanes.  It would be obvious, at time of filing, for one skilled in the art to implement Grush’s lane-specific tolling with Du’s vehicle location based tolling.  This would further improve Du’s toll system, extending its application into high occupancy vehicle lanes, as “[f]or managing flow in traffic lanes, sometimes it is useful or desired to toll some traffic lanes, but not all… A key issue for HOT lanes is the potential detect these users and to charge for use” (Grush [0002], [0004]).  Integrating the sensors onto the vehicle further offers one more method to implement each invention’s respective embodiments.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations taught by Grush (involving “processor disposed onboard the vehicle”).
	Du and Grush do not teach, but Nakagawa teaches “obtaining weight sensor data as to a weight applied to a plurality of occupant seats of the vehicle, via a plurality of weight sensors built into the vehicle” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), and “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Nakagawa with that of Du and Grush.  “Use of known technique to improve similar devices (methods, or products) in the same way” as an indicia of obviousness (KSR; See also MPEP 2143).  As established above (please see Du & Grush combination analysis), Du and Grush function together for using vehicle location data to determine the applicable toll charges (Du [Abstract], Grush [Abstract]).  Nakagawa teaches using sensors to detect vehicle occupancy for computing an occupancy toll, such as a weight sensor (Nakagawa [Abstract], [0033]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Nakagawa’s weight sensor onto Du and Grush.  Nakagawa recognizes and aims to resolve the need “to easily transmit an automatically and accurately detected HOV status of the vehicle without a user operation which enables the ETC system to accurately charge an appropriate amount for the number of occupants for using a carpool lane of a toll road” (Nakagawa [0007]).  “[S]ensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat” (Nakagawa [0038]) achieve that occupancy detection, and therefore further complements Du and Grush’s occupancy toll.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations taught by Nakagawa.
	Du further teaches “determining when the vehicle has entered a geo-fence associated with a regulated roadway ” (“[t]he mobile app first receives a plurality of toll gantry information from a database, residing either locally in the mobile device or remotely from a backend server… system then determines whether the mobile device is travelling on a road where toll ought to be collected by comparing the trip segment information with the toll gantry information…” (Du [0017], [Figure 1]) and “[a]n on ramp gantry serves as the entry point to enter a toll road, while an off ramp gantry serves as the exit point of leaving the toll road” (Du [0022], [Figure 5])).  “Trip segment information” and “toll gantry information” are equivalent to “geo-fence”.
	Grush further teaches “determining when the vehicle has entered a geo-fence associated with a regulated roadway that includes a high occupancy vehicle (HOV) lane, via a processor built into the vehicle” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]), “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026]), and “…it is useful or desired to toll some traffic lanes… well-known example is to convert a special purpose, High Occupancy Vehicle (HOV) lane to a High-Occupancy/Toll (HOT) lane or create a HOT lane into which low-occupancy vehicles are permitted subject to a toll…” (Grush [0002]-[0003]), and “…lane identification within a multilane vehicle roadway—vehicles may be segregated by type (bus, truck, hazardous goods, car), occupancy (single occupant, multi-occupant), or by usage fee (toll or no toll) or other combination or distinction. FIG. 4 shows an instance of this for free lanes versus high occupancy/toll lanes. This invention is useful for high occupancy/toll (“HOT”) contexts…” (Grush [0024])
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakawaga.  Please previous limitations for combination analysis.  The rationale to combine is substantially similar to that of the previous limitations.  Furthermore Grush’s lane identification embodiments are “useful for high occupancy/toll (“HOT”) contexts” (Grush [0024]), and such application is “[a] well-known example is to convert a special purpose, High Occupancy Vehicle (HOV) lane to a High-Occupancy/Toll (HOT) lane or create a HOT lane into which low-occupancy vehicles are permitted subject to a toll” (Grush [0003]).
	Du further teaches “monitoring the vehicle, using the processor along with the positioning system , ” (“…system utilizes a mobile device to collect GPS location information, such as latitude, longitude, attitude, speed, direction, etc., while the mobile device is moving with a vehicle. This information is used to correctly bill for usage of a toll road based on an existing toll gantry system. The invention uses an algorithm to accurately determine the usage of toll roads based on the GPS information captured, including at least longitude, latitude, and a timestamp. The algorithm uses two or more captured GPS coordinates and time stamps to calculate the vehicles travel in relation to an existing toll gantry system…” (Du [0006])).  “Toll road” is equivalent to “regulated roadway”.
monitoring the vehicle, using the processor along with the positioning system , and the plurality of weight sensors, generating vehicle data, while the vehicle is within the geo-fence, the vehicle data pertaining to a vehicle's usage of, compliance with, or both, of the regulated roadway, wherein the step of monitoring the vehicle comprises monitoring a number of occupants in the vehicle as the vehicle travels through the HOV lane, using the weight sensor data from the plurality of weight sensors” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), and “[b]ased on the detection of the occupants, whether the vehicle is considered a high-occupancy vehicle (HOV) is determined…” (Nakagawa [0045])).
	Du further teaches “determining when the vehicle has exited the geo-fence, ” (“[t]he mobile app first receives a plurality of toll gantry information from a database, residing either locally in the mobile device or remotely from a backend server… system then determines whether the mobile device is travelling on a road where toll ought to be collected by comparing the trip segment information with the toll gantry information…” (Du [0017], [Figure 1]) and “An on ramp gantry serves as the entry point to enter a toll road, while an off ramp gantry serves as the exit point of leaving the toll road” (Du [0022], [Figure 5]), “…a lesser or greater number of microprocessors may be utilized with the present invention, to provide additional known features to the present invention, and/or to make the present invention more efficient…” (Du [0029])).
determining when the vehicle has exited the geo-fence, via the processor disposed onboard the vehicle” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
	Du further teaches “transmitting the vehicle data, ” (“[t]he location information is transmitted via cellular network to servers, which determine if the vehicle is on a toll road or in a fee required area, and determines the fee accordingly. If no network is available, the location information can be stored for later transmission…” (Du [0006])).
	Nakagawa further teaches “transmitting the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence, via a transceiver disposed onboard the vehicle, to a remote server for determining an extent of the vehicle's usage of, or compliance with, or both, of the regulated roadway including the HOV lane, based on the vehicle data, including the number of occupants in the vehicle based on the weight sensor data” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), “[b]ased on the detection of the occupants, whether the vehicle is considered a high-occupancy vehicle (HOV) is determined…” (Nakagawa [0045]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), and “…a transponder in a vehicle for an electronic toll collection system that sets a toll configuration based on a number of one or more occupants is provided. The transponder sets one of a plurality of toll configurations corresponding with a number of one or more occupants and transmits the one of the plurality of toll configurations and account information associated with the transponder to the antenna. The transponder receives the number of one or more occupants from a processor as a result of computation based on the detected occupancy by at least one sensor in the vehicle…” (Nakagawa [0015])).
	Accordingly, Claim 1 is obvious over Du in view of Grush and Nakagawa.

	Regarding Claim 3, Du, Grush, and Nakagawa teach the limitations of Claim 1.
	Du further teaches “wherein the regulated roadway further comprises a toll road” (“…system disclosed herein includes a mobile app and a supporting server that use GPS readings from a mobile device to determine toll road usage and manage toll payments accordingly…” (Du [0004])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakagawa.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 3 is obvious over Du in view of Grush and Nakagawa.

Regarding Claim 4, Du, Grush, and Nakagawa teach the limitations of Claim 3.
Du further teaches “wherein the step of monitoring the vehicle further comprises monitoring a distance within the toll road through which the vehicle has travelled, using data from the positioning system, ” (“[t]he toll amount is usually determined by the distance the vehicle traveled on the toll road… system uses the mobile device that continuously collect location information while traveling. The continuous location information will be used to calculate actual distance travelled by the traveler…” (Du [0026])).
Grush further teaches “wherein the step of monitoring the vehicle further comprises monitoring a distance within the toll road through which the vehicle has travelled, using data from the positioning system, via the processor built into the vehicle” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakagawa.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 4 is obvious over Du in view of Grush and Nakagawa.

Regarding Claim 5, Du, Grush, and Nakagawa teach the limitations of Claim 3.
	Grush further teaches “the step of monitoring the vehicle further comprises monitoring specific segments and lanes of the toll road through which the vehicle has travelled, using data from the positioning system, via the processor built into the vehicle” (“…lane identification method is provided to identify when a vehicle is being used within a specific lane of a roadway. Signals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle. Using the received signals, an approximate path of travel of the vehicle is gathered and it is determined whether the vehicle's path of travel crosses a geofence associated with at least one boundary region of the chargeable roadway facility. In FIG. 1 a road segment includes at least two lanes types to be distinguished. This road segment is bounded by an inclusive geofence, such that a vehicle must be within this geofence to be considered as a candidate for the lane identification system…” (Grush [0026], [Figure 1])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakagawa.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 5 is obvious over Du in view of Grush and Nakagawa.

	Regarding Claim 11, “[a] vehicle system comprising”,
Du teaches “a positioning system ” (“…system first includes a GPS reading unit/program that utilizes a mobile device to collect location information, such as latitude, longitude, altitude, speed, or direction, etc., when the mobile device is moving with a vehicle…” (Du [0004])).
	Du does not teach, but Grush teaches “a positioning system disposed onboard a vehicle and configured to obtain location data for the vehicle while the vehicle is travelling” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Grush with that of Du.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  This rationale to combine similarly applies to subsequent limitations taught by Grush (involving “disposed onboard a vehicle” or “built into the vehicle” limitations).
a plurality of sensors built into the vehicle, the plurality of sensors including a plurality of weight sensors that are built into the vehicle and configured to obtain weight sensor data as to a weight applied to a plurality of occupant seats of the vehicle” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), and “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Nakagawa with that of Du and Grush.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Du further teaches “a processor ” (“…a lesser or greater number of microprocessors may be utilized with the present invention, to provide additional known features to the present invention, and/or to make the present invention more efficient…” (Du [0029])).
	Grush further teaches “a processor built into the vehicle and configured to” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
	Du further teaches “determine when the vehicle has entered a geo-fence associated with a regulated roadway ” (“[t]he mobile app first receives a plurality of toll gantry information from a database, residing either locally in the mobile device or comparing the trip segment information with the toll gantry information…” (Du [0017], [Figure 1]) and “[a]n on ramp gantry serves as the entry point to enter a toll road, while an off ramp gantry serves as the exit point of leaving the toll road” (Du [0022], [Figure 5])).  “Trip segment information” and “toll gantry information” are equivalent to “geo-fence”.
	Grush further teaches “determine when the vehicle has entered a geo-fence associated with a regulated roadway that includes a high occupancy vehicle (HOV) lane” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]), “…it is useful or desired to toll some traffic lanes… well-known example is to convert a special purpose, High Occupancy Vehicle (HOV) lane to a High-Occupancy/Toll (HOT) lane or create a HOT lane into which low-occupancy vehicles are permitted subject to a toll…” (Grush [0002]-[0003]), and “…lane identification within a multilane vehicle roadway—vehicles may be segregated by type (bus, truck, hazardous goods, car), occupancy (single occupant, multi-occupant), or by usage fee (toll or no toll) or other combination or distinction. FIG. 4 shows an instance of this for free lanes versus high occupancy/toll lanes. This invention is useful for high occupancy/toll (“HOT”) contexts…” (Grush [0024])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakagawa.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Du further teaches “monitor the vehicle, using the location data from the positioning system and ” (“…system utilizes a mobile device to collect GPS location information, such as latitude, longitude, attitude, speed, direction, etc., while the mobile device is moving with a vehicle. This information is used to correctly bill for usage of a toll road based on an existing toll gantry system. The invention uses an algorithm to accurately determine the usage of toll roads based on the GPS information captured, including at least longitude, latitude, and a timestamp. The algorithm uses two or more captured GPS coordinates and time stamps to calculate the vehicles travel in relation to an existing toll gantry system…” (Du [0006])).  “Toll road” is equivalent to “regulated roadway”.
	Nakagawa further teaches “monitor the vehicle, using the location data from the positioning system and the weight sensor data from the plurality of weight sensors, or both, generating vehicle data as to the monitoring, while the vehicle is within the geo-fence, the vehicle data pertaining to a vehicle's usage of, compliance with, or both, of the regulated roadway, by monitoring a number of occupants in the vehicle as the vehicle travels through the HOV lane using the weight sensor data from the plurality of weight sensors” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), and “[b]ased on the detection of the occupants, whether the vehicle is considered a high-occupancy vehicle (HOV) is determined…” (Nakagawa [0045])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakagawa.  Please see above (Claim 1) for combination analysis.  The 
	Du further teaches “determine when the vehicle has exited the geo-fence, via the processor ” (“[t]he mobile app first receives a plurality of toll gantry information from a database, residing either locally in the mobile device or remotely from a backend server… system then determines whether the mobile device is travelling on a road where toll ought to be collected by comparing the trip segment information with the toll gantry information…” (Du [0017], [Figure 1]), “[a]n on ramp gantry serves as the entry point to enter a toll road, while an off ramp gantry serves as the exit point of leaving the toll road” (Du [0022], [Figure 5]), and “…a lesser or greater number of microprocessors may be utilized with the present invention, to provide additional known features to the present invention, and/or to make the present invention more efficient…” (Du [0029])).
Grush further teaches “determine when the vehicle has exited the geo-fence, via the processor disposed onboard the vehicle” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
Du further teaches “provide instructions for transmitting the vehicle data, ” (“[t]he location information is transmitted via cellular network to servers, which determine if the vehicle is on a toll road or in a fee required area, and determines the fee accordingly. If no network is available, the location information can be stored for later transmission…” (Du [0006])).
Nakagawa further teaches “provide instructions for transmitting the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008])).
Nakagawa further teaches “a transceiver built into the vehicle and configured to transmit the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, ” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), “[b]ased on the detection of the occupants, whether the vehicle is considered a high-occupancy vehicle (HOV) is determined…” (Nakagawa [0045]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), and “…a transponder in a vehicle for an electronic toll collection system that sets a toll configuration based on a number of one or more occupants is provided. The transponder sets one of a plurality of toll configurations corresponding with a number of one or more occupants and transmits the one of the plurality of toll configurations and account information associated with the transponder to the antenna. The transponder receives the number of one or more occupants from a processor as a result of computation based on the detected occupancy by at least one sensor in the vehicle…” (Nakagawa [0015])).
Du further teaches “a transceiver built into the vehicle and configured to transmit the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence, in accordance with the instructions provided by the processor, to a remote server for determining an extent of the vehicle's usage of, or compliance with, or both, of the regulated roadway including the HOV lane, based on the vehicle data, including the number of occupants in the vehicle based on the weight sensor data”  (“[t]he location information is transmitted via cellular network to servers, which determine if the vehicle is on a toll road or in a fee required area, and determines the fee accordingly. If no network is available, the location information can be stored for later transmission…” (Du [0006])).
	Accordingly, Claim 11 is obvious over Du in view of Grush and Nakagawa.

	Regarding Claim 13, Du, Grush, and Nakagawa teach the limitations of Claim 11.
	Du further teaches “wherein the regulated roadway further comprises a toll road, and the processor is further configured to monitor a distance within the toll road through which the vehicle has travelled, using data from the positioning system” (“…system disclosed herein includes a mobile app and a supporting server that use GPS readings from a mobile device to determine toll road usage and manage toll payments accordingly…” (Du [0004]) and “[t]he toll amount is usually determined by the distance the vehicle traveled on the toll road… system uses the mobile device that continuously collect location information while traveling. The continuous location information will be used to calculate actual distance travelled by the traveler…” (Du [0026])).

	Accordingly, Claim 13 is obvious over Du in view of Grush and Nakagawa.

	Regarding Claim 14, Du, Grush, and Nakagawa teach the limitations of Claim 11.
	Grush further teaches “wherein the regulated roadway further comprises a toll road, and the processor is further configured to monitor specific segments and lanes of the toll road through which the vehicle has travelled, using data from the positioning system” (“…lane identification method is provided to identify when a vehicle is being used within a specific lane of a roadway. Signals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle. Using the received signals, an approximate path of travel of the vehicle is gathered and it is determined whether the vehicle's path of travel crosses a geofence associated with at least one boundary region of the chargeable roadway facility. In FIG. 1 a road segment includes at least two lanes types to be distinguished. This road segment is bounded by an inclusive geofence, such that a vehicle must be within this geofence to be considered as a candidate for the lane identification system…” (Grush [0026], [Figure 1]) and “…honing the geographic location of a vehicle to enable an in-vehicle, lane-identification system for lane-use management purposes, including charging for lane use…” (Grush [0013])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakagawa.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 14 is obvious over Du in view of Grush and Nakagawa.

	Regarding Claim 18, “[a] communication system comprising”,
	Du teaches “a positioning system ” (“…system first includes a GPS reading unit/program that utilizes a mobile device to collect location information, such as latitude, longitude, altitude, speed, or direction, etc., when the mobile device is moving with a vehicle…” (Du [0004])).
	Du does not teach, but Grush teaches “a positioning system disposed onboard a vehicle and configured to obtain location data for the vehicle while the vehicle is travelling” ” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Du, Grush, and Nakagawa.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Subsequent limitations taught by Grush have the same rationales to combine as those analyzed in Claim 1.
	Du and Grush do not teach, but Nakagawa teaches “a plurality of sensors built into the vehicle, the plurality of sensors including a plurality of weight sensors that are built into the vehicle and configured to obtain weight sensor data as to a weight applied to a plurality of occupant seats of the vehicle” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), and “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042])).

	Du further teaches “a first processor ” (“…a lesser or greater number of microprocessors may be utilized with the present invention, to provide additional known features to the present invention, and/or to make the present invention more efficient…” (Du [0029])).
	Grush further teaches “a first processor built into the vehicle and configured to” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
	Du further teaches “determine when the vehicle has entered a geo-fence associated with a regulated roadway ” (“[t]he mobile app first receives a plurality of toll gantry information from a database, residing either locally in the mobile device or remotely from a backend server… system then determines whether the mobile device is travelling on a road where toll ought to be collected by comparing the trip segment information with the toll gantry information…” (Du [0017], [Figure 1]) and “[a]n on ramp gantry serves as the entry point to enter a toll road, while an off ramp gantry serves as the exit point of leaving the toll road” (Du [0022], [Figure 5])).  “Trip segment information” and “toll gantry information” are equivalent to “geo-fence”.
	Grush further teaches “determine when the vehicle has entered a geo-fence associated with a regulated roadway that includes a high occupancy vehicle (HOV) lane” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and travel context within a roadway…” (Grush [0025]), “…it is useful or desired to toll some traffic lanes… well-known example is to convert a special purpose, High Occupancy Vehicle (HOV) lane to a High-Occupancy/Toll (HOT) lane or create a HOT lane into which low-occupancy vehicles are permitted subject to a toll…” (Grush [0002]-[0003]), and “…lane identification within a multilane vehicle roadway—vehicles may be segregated by type (bus, truck, hazardous goods, car), occupancy (single occupant, multi-occupant), or by usage fee (toll or no toll) or other combination or distinction. FIG. 4 shows an instance of this for free lanes versus high occupancy/toll lanes. This invention is useful for high occupancy/toll (“HOT”) contexts…” (Grush [0024])).
	Du further teaches “monitor the vehicle, using the location data from the positioning system and ” (“…system utilizes a mobile device to collect GPS location information, such as latitude, longitude, attitude, speed, direction, etc., while the mobile device is moving with a vehicle. This information is used to correctly bill for usage of a toll road based on an existing toll gantry system. The invention uses an algorithm to accurately determine the usage of toll roads based on the GPS information captured, including at least longitude, latitude, and a timestamp. The algorithm uses two or more captured GPS coordinates and time stamps to calculate the vehicles travel in relation to an existing toll gantry system…” (Du [0006])).  “Toll road” is equivalent to “regulated roadway”.
	Nakagawa further teaches “monitor the vehicle, using the location data from the positioning system and the one or more weight sensor data from the plurality of weight sensors, generating vehicle data, while the vehicle is within the geo-fence, the vehicle data pertaining to a vehicle's usage of, compliance with, or both, of the regulated roadway, by monitoring a number of occupants in the vehicle as the vehicle travels through the HOV lane using the weight sensor data from the plurality of weight sensors built into the vehicle” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), and “[b]ased on the detection of the occupants, whether the vehicle is considered a high-occupancy vehicle (HOV) is determined…” (Nakagawa [0045])).
	Du further teaches “determine when the vehicle has exited the geo-fence, via the processor ” (“[t]he mobile app first receives a plurality of toll gantry information from a database, residing either locally in the mobile device or remotely from a backend server… system then determines whether the mobile device is travelling on a road where toll ought to be collected by comparing the trip segment information with the toll gantry information…” (Du [0017], [Figure 1]), “[a]n on ramp gantry serves as the entry point to enter a toll road, while an off ramp gantry serves as the exit point of leaving the toll road” (Du [0022], [Figure 5]), and “…a lesser or greater number of microprocessors may be utilized with the present invention, to provide additional known features to the present invention, and/or to make the present invention more efficient…” (Du [0029])).
Grush further teaches “determine when the vehicle has exited the geo-fence, via the processor ” (“…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” [s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).
Du further teaches “provide instructions for transmitting the vehicle data, ” (“[t]he location information is transmitted via cellular network to servers, which determine if the vehicle is on a toll road or in a fee required area, and determines the fee accordingly. If no network is available, the location information can be stored for later transmission…” (Du [0006])).
Nakagawa further teaches “provide instructions for transmitting the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008])).
Nakagawa further teaches “a transceiver built into the vehicle and configured to transmit the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, ” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), “[b]ased on the detection of the occupants, whether the vehicle is considered a high-occupancy vehicle (HOV) is determined…” (Nakagawa [0045]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), and “…a transponder in a vehicle for an electronic toll collection system that sets a toll configuration based on a number of one or more occupants is provided. The transponder sets one of a plurality of toll configurations corresponding with a number of one or more occupants and transmits the one of the plurality of toll configurations and account information associated with the transponder to the antenna. The transponder receives the number of one or more occupants from a processor as a result of computation based on the detected occupancy by at least one sensor in the vehicle…” (Nakagawa [0015])).
Du further teaches “a transceiver built into the vehicle and configured to transmit the vehicle data, including the number of occupants in the vehicle as the vehicle travels through the HOV lane, after the vehicle has exited the geo-fence, in accordance with the instructions provided by the processor” (“[t]he location information is transmitted via cellular network to servers, which determine if the vehicle is on a toll road or in a fee required area, and determines the fee accordingly. If no network is available, the location information can be stored for later transmission…” (Du [0006])).
Du further teaches “a second processor disposed remote from the vehicle, the second processor configured to” (“…a lesser or greater number of microprocessors may be utilized with the present invention, to provide additional known features to the present invention, and/or to make the present invention more efficient…” (Du [0029]) and “…a mobile app and a supporting server that use GPS readings from a mobile device to determine toll road usage and manage toll payments accordingly…” (Du [0004])).
Nakagawa further teaches “determine the vehicle's usage, compliance, or both, of the regulated roadway including the HOV lane, using the vehicle data, including based on the number of occupants in the vehicle as the vehicle travelled through the HOV lane” ” (“…detecting occupancy in the vehicle by at least one sensor in the vehicle, computing a number of one or more occupants based on the detected occupancy by the at least one sensor, setting one of a plurality of toll configurations based on the number of one or more occupants in the vehicle…” (Nakagawa [0008]), “…sensors may be one or more weight sensors for detecting occupants by weighing the occupants, seat by seat…” (Nakagawa [0034], [Figure 5]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), “[b]ased on the detection of the occupants, whether the vehicle is considered a high-occupancy vehicle (HOV) is determined…” (Nakagawa [0045]), “…status is related to the number of passengers in the vehicle, such information may be obtained by a plurality of weight sensors embedded in seats…” (Nakagawa [0042]), and “…a transponder in a vehicle for an electronic toll collection system that sets a toll configuration based on a number of one or more occupants is provided. The transponder sets one of a plurality of toll configurations corresponding with a number of one or more occupants and transmits the one of the plurality of toll configurations and account information associated with the transponder to the antenna. The transponder receives the number of one or more occupants from a processor as a result of computation based on the detected occupancy by at least one sensor in the vehicle…” (Nakagawa [0015])).
	Accordingly, Claim 18 is obvious over Du in view of Grush and Nakagawa.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Du, Grush, Nakagawa, in view of Heckford (US Pat. No. US 9858809 B2).
	Regarding Claim 2, Du, Grush, and Nakagawa teach the limitations of Claim 1.
	Du, Grush, and Nakagawa do not explicitly teach, but Heckford teaches “wherein the positioning system, the plurality of weight sensors, the processor, and the transceiver are built into the vehicle at the time of manufacture of the vehicle” (“[a]utomobiles may be equipped with sensors and data monitors to access automobile telemetry, and may then help gauge the performance of the features [sensors and data monitors] tend to be built in to the vehicle by the manufacturer…” (Heckford [Col. 3 Line 1-3])).
	It would be obvious, at time of filing, for one skilled in the art to combine the aforementioned teachings from Heckford with that of Du and Grush.  “Use of known technique to improve similar devices (methods, or products) in the same way” as an indicia of obviousness (KSR; See also MPEP 2143).  Du and Grush focus on using vehicle location data to determine the applicable toll charges (Du [Abstract], Grush [Abstract]).  Du and Grush teach using vehicle sensors, but do not go into detail the specifics of how to access that vehicle sensor data.  Heckford focuses on improved accessing of vehicle telemetry data (Heckford [Abstract]).  It is within the capabilities of one skilled in the art, at time of filing, to implement Heckford’s vehicle telemetry data techniques with Du and Grush’s vehicle position based toll system.  Heckford improves the collection of the very vehicle data relied upon by Du and Grush.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Du, Grush, in view of Heckford.  “Use of known technique to improve similar devices (methods, or products) in the same way” as an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Du & Grush & Nakagawa combination analysis), Du et al function together for using vehicle location and sensor data to determine the applicable toll charges (Du [Abstract], Grush [Abstract], Nakagawa [Abstract]).  Heckford focuses on improved accessing of vehicle telemetry data (Heckford [Abstract]).  It is within the capabilities of one skilled in the art, at time of filing, to implement Heckford’s vehicle telemetry data techniques with Du and Grush’s vehicle position based toll system.  Heckford’s “[e]mbodiments may generate applications configured to access telemetry from multiple vehicles built by different automobile manufacturers” (Heckford [Col. 1 Line 26-29]), and therefore improves the collection of the very vehicle data relied upon 
	Accordingly, Claim 2 is obvious over Du, Grush, Nakagawa, in view of Heckford.

	Regarding Claim 12, Du, Grush, and Nakagawa teach the limitations of Claim 11.
	Du, Grush, and Nakagawa do not teach, but Heckford teaches “wherein the positioning system, the plurality of weight sensors, the processor, and the transceiver are built into the vehicle at the time of manufacture of the vehicle” (“[a]utomobiles may be equipped with sensors and data monitors to access automobile telemetry, and may then help gauge the performance of the vehicle…” (Heckford [Col. 2 Line 59-61]) and “…these features [sensors and data monitors] tend to be built in to the vehicle by the manufacturer…” (Heckford [Col. 3 Line 1-3])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Heckford with that of Du, Grush, and Nakagawa.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
	Accordingly, Claim 12 is obvious over Du, Grush, Nakagawa, in view of Heckford.

Claims 7, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du, Grush, Nakagawa, in view of Basir (US Pat. App. Pub. No. US 20150088618 A1).
	Regarding Claim 7, Du, Grush, and Nakagawa teach the limitations of Claim 1.
	Du, Grush, and Nakagawa do not explicitly teach, but Basir teaches “wherein the regulated roadway further comprises road usage charge (RUC) road” (“…dynamic road and infrastructure usage engine that can fairly assess road usage based on any combination of mileage, time of day, vehicle mass, location, road class, defined zones and other relevant parameters…” (Basir [0008])).
known technique to improve similar devices (methods, or products) in the same way” as an indicia of obviousness (KSR; MPEP 2143).  “Use of known technique to improve similar devices (methods, or products) in the same way” as an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Du & Grush & Nakagawa combination analysis), Du et al function together for using vehicle location and sensor data to determine the applicable toll charges (Du [Abstract], Grush [Abstract], Nakagawa [Abstract]).  Basir teaches precision charging of road and infrastructure usage (Basir [Abstract]).  It is within the capabilities of one skilled in the art, at time of filing, to implement Basir’s toll charge system onto Du et al.  This would improve upon Du et al, as this extends the toll charge system to “also include[…] time-based and complex rules that support usage-based charging within parking lots, and usage-based charging based on per-person transportation efficiency and environmental impact” (Basir [Abstract]).  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Accordingly, Claim 7 is obvious over Du, Grush, Nakagawa, in view of Basir.

	Regarding Claim 9, Du, Grush, and Nakagawa teach the limitations of Claim 1.
	Du, Grush, and Nakagawa do not teach, but Basir teaches “determining, via the remote server, a monetary fee associated with the vehicle's travelling through the roadway, based on the vehicle's usage of, compliance with, or both, with respect to the regulated roadway, using the vehicle data, data from one or more other nearby vehicles, or both” (“…usage fees for services… The dynamic rules may include time-varying parameters such as traffic congestion peak times, and recent traffic load estimates… location information may obtained through augmenting vehicle location observations with relevant information from one or more external sources including, but not restricted to, satellite and terrestrial data sources, internal vehicle movement sensors, and high-precision 3-axis accelerometers…” transmits this data [from sensors] (or summaries or analyses thereof) as a transmission signal through a wireless network to a compliance back-office application on a server...” (Basir [0064])).  “External sources” and “internal vehicle movement sensors” are equivalent to “vehicle data… from one or more other nearby vehicles”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Basir with that of Du, Grush, and Nakagawa.  Please see above (Claim 7) for combination analysis.  The rationale to combine is substantially similar to that of Claim 7.
	Accordingly, Claim 9 is obvious over Du, Grush, Nakagawa, in view of Basir.

	Regarding Claim 10, Du, Grush, and Nakagawa teach the limitations of Claim 1.
	Grush further teaches “determining, via the processor built into the vehicle, a classification for the regulated roadway” (“…honing the geographic location of a vehicle to enable an in-vehicle, lane-identification system for lane-use management purposes, including charging for lane use…” (Grush [0013]), “…approximate path of travel of the vehicle is identified and it is determined whether the vehicle's approximate path of travel crosses a geofence associated with at least one boundary region of the chargeable roadway facility…” (Grush [0014]), “…lane identification within a multilane vehicle roadway—vehicles may be segregated by type (bus, truck, hazardous goods, car), occupancy (single occupant, multi-occupant), or by usage fee (toll or no toll) or other combination or distinction…” (Grush [0024]), “…present method and system uses autonomous location information gathered by equipment within a vehicle about that vehicle and its travel context within a roadway…” (Grush [0025]) and “[s]ignals are received from one or more signal sources at a receiver within, attached to, or integrated into the vehicle…” (Grush [0026])).

	Du, Grush, and Nakagawa do not teach, but Basir teaches “providing a notification, via instructions provided by the processor built into the vehicle, for an occupant inside the vehicle, of the classification of the regulated roadway when the vehicle enters and exits the geo-fence” (“…a motor vehicle includes a plurality of data gathering devices that communicate information to an appliance (IVE) installed within the vehicle. The example data gathering devices include a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass, which could be housed within the appliance (along with a processor and suitable electronic storage, etc. and suitably programmed to perform the functions described herein)…” (Basir [0062]) and “[n]otification through in-vehicle devices or smartphones will allow RU's [road user] to know in real-time the implications of traveling on various roads or cordon areas as they drive…” (Basir [0325])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Basir with that of Du, Grush, and Nakagawa.  Please see above (Claim 7) for combination analysis.  The rationale to combine is substantially similar to that of Claim 7.
	Accordingly, Claim 10 is obvious over Du, Grush, Nakagawa, in view of Basir.

	Regarding Claim 17, Du, Grush, and Nakagawa teach the limitations of Claim 11.
	Du further teaches “determine a classification for the regulated roadway” (“[t]he system then determines whether the mobile device is travelling on a road where toll ought to be collected by comparing the trip segment information with the toll gantry information…” (Du [0017])).
	Du, Grush, and Nakagawa do not teach, but Basir teaches “provide a notification, for an occupant inside the vehicle, of the classification of the regulated roadway when the vehicle enters and exits the geo-fence” (“[n]otification through in-vehicle devices or smartphones will allow RU's [road user] to know in real-time the implications of traveling on various roads or cordon areas as they drive…” (Basir [0325])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Basir with that of Du, Grush, and Nakagawa.  Please see above (Claim 7) for combination analysis.  The rationale to combine is substantially similar to that of Claim 7.
	Accordingly, Claim 17 is obvious over Du, Grush, Nakagawa, in view of Basir.

Claims 6, 8, 15, 16, 19, and 20 are cancelled.


Response to Arguments
The following addresses Applicant Arguments/Remarks Made in Amendment, filed/received 04/20/2021.
Objection to the Drawings
Applicant’s arguments, p. 8, have been fully considered and are persuasive.  Examiner appreciates all corrections, and hereby withdraws Objections.
Objection to the Specification
 	Applicant’s arguments, p. 8, have been fully considered and are persuasive.  Examiner appreciates all corrections, and hereby withdraws Objections.
Rejection under 35 U.S.C. 101
	Applicant’s arguments, p. 8-9, have been fully considered but they are not persuasive.  Please see Sec. 101 Rejections of this Office Action for more details.

	Under Step 2A Prong 1, determining vehicle occupancy represent an abstract idea in “observation” and “evaluation”, grouped under “mental processes”.  Examples of claims that recite mental processes include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, (Fed. Cir. 2016); MPEP 2106.04(a)(2).  Under Step 2A Prong 2, the weight sensor recites the words “apply it” (or an equivalent) with the judicial exception.  As currently presented, the weight sensor represents the tool and instrumentality to implement the abstract idea.
	Under Step 2B, as similarly analyzed above in Step 2A prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.
	Examiner respectfully maintains Sec. 101 rejection.
Rejection under 35 U.S.C. 103
	Applicant’s arguments, p. 9-14, have been fully considered and but they are moot.  Applicant has amended the claims, and the scope of the claims has changed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628